      Case 1:19-cv-00810-RBW Document 117-1 Filed 04/29/20 Page 1 of 1


                 �nit£h �tat£s QJourt of J\pp£als
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 19-5121                                                September Term, 2019
                                                                     1: 19-cv-00810-RBW
                                                  Filed On: December 6, 2019 [1s191s41
Electronic Privacy Information Center,

              Appellee

      V.

United States Department of Justice,

              Appellee

David Andrew Christenson,

              Appellant

                                         ORDER

       By order filed October 15, 2019, appellant was directed to file initial submissions
by November 14, 2019. To date, no documents have been filed. Upon consideration of
the foregoing and appellee's motion to extend time to file a dispositive motion, it is

      ORDERED that this case be dismissed for lack of prosecution. See D.C. Cir.
Rule 38. It is

       FURTHER ORDERED that the motion to extend time be dismissed as moot.

      The Clerk is directed to issue the mandate in this case by January 21, 2020.

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Joseph A. D'Agostino
                                                         Deputy Clerk
